IN THE SUPREME COURT OF THE STATE OF DELAWARE

AUGUSTUS HEBREW EVANS, JR., §
                            §                     No. 174, 2016
    Defendant Below,        §
    Appellant,              §                     Court Below—Superior Court of the
                            §                     State of Delaware
    v.                      §
                            §
STATE OF DELAWARE,          §
                            §
    Plaintiff Below,        §
    Appellee.               §

                            Submitted: April 19, 2016
                            Decided:   July 5, 2016

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                         ORDER

       This 5th day of July 2016, it appears to the Court that:

       (1)    On April 6, 2016, the appellant, Augustus Hebrew Evans, Jr., filed a

“notice of interlocutory appeal” from the Superior Court’s order dated March 2,

2016 and letter dated March 16, 2016, in Criminal Action No. 0609011528A. The

March 2 order rejected Evans’ sixth motion for postconviction relief. The March

16 letter advised Evans that while the March 2 order was on appeal,1 the court was

without jurisdiction to rule on several other applications filed by Evans.




1
 Evans filed an appeal from the March 2, 2016 order on March 11, 2016, in Evans v. State, Del.
Supr. No. 121, 2016.
         (2)     By Order dated December 1, 2015, this Court enjoined Evans from

filing anything further related to Criminal Action No. 0609011528A unless the

filing was accompanied by the Court’s filing fee or a motion to proceed in forma

pauperis in compliance with 10 Del. C. § 8803(e), and the motion was granted by

the Court.2 When filing his “notice of interlocutory appeal” on April 6, 2016,

Evans did not submit the filing fee or a motion to proceed in forma pauperis in

compliance with 10 Del. C. § 8803.

         (3)     On April 6, 2016, the Clerk issued a notice directing Evans to show

cause why the appeal should not be dismissed based on this Court’s lack of

jurisdiction to entertain a criminal interlocutory appeal and for Evans’ failure to

pay the filing fee or file the motion to proceed in forma pauperis.3 On April 19,

Evans filed a response to the notice to show cause and the motion to proceed in

forma pauperis. In his response to the notice to show cause, Evans argues that the

March 16 letter is a final, appealable order, and that the appeal should not be

dismissed.

         (4)     Having considered Evans’ response to the notice to show cause, his

motion to proceed in forma pauperis, and the dictates of our December 1, 2015

Order, the Court concludes that Evans’ “notice of interlocutory appeal” from the

March 2 order and March 16 letter is not approved for filing and must be

2
    Evans v. State, 2015 WL 7758307, at *2 (Del. Dec. 1, 2015).
3
    Del. Supr. Ct. R. 29(b).
                                                 2
dismissed. The March 2 order was the subject of a prior appeal that was dismissed

on April 1, 2016, when Evans failed to respond to a notice to show cause.4 Evans

cannot file a second appeal from the March 2 order. The March 16 letter advising

Evans that the Superior Court was without jurisdiction to rule on his other

applications while the March 2 order was on appeal is not a final, appealable order.

This Court lacks jurisdiction to consider an interlocutory appeal in a criminal case.5

       (5)    The Court received an undated letter from Evans on April 27, 2016

that contained obscene, insulting, and threatening language directed to the Justices

of this Court. The letter was not docketed in any of Evans’ cases but was referred

to both the Capitol Police and the Department of Correction. Evans is notified that

any similar future correspondence will result in sanctions against him, which could

include monetary sanctions, loss of good time, and the filing of new criminal

charges against him.

       NOW, THEREFORE, IT IS ORDERED that Evans’ appeal papers are

stricken and this matter is DISMISSED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                     Justice

4
  Evans v. State, 2016 WL 2585786 (Del. April 1, 2016), reh’g denied, Del. Supr., No. 121, 2016
(April 21, 2016). By Order dated April 21, 2016, the Court denied Evans’ motion seeking a
rehearing en banc of the April 1 dismissal, ruling that even if Evans had filed a timely response
to the notice to show cause, the Court would not have granted him leave to appeal the March 2
order.
5
  Del. Const. art. IV, § 11(1)(b).
                                               3